 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICKOLAS J. HOWLAND,                              No. 2:19-cv-0608 JAM CKD P
12                       Plaintiff,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    CATALLI, et al.,
15                       Defendants.
16

17          Plaintiff is a county prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On December 10, 2019, defendants filed a motion to dismiss. (ECF No. 17.)

19   After plaintiff failed to file a response, he was given an additional twenty-one days to respond to

20   the motion and warned that failure to do so would result in a recommendation that this action be

21   dismissed without prejudice for failure to prosecute. (ECF No. 19.) Twenty-one days have now

22   passed without any response from plaintiff.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice for failure to prosecute. See Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                       1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be served and filed within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: March 10, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8   13:howl0608.mtd.nooppo.f&r

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
